t c memo united_states tax_court rafael martinez petitioner v commissioner of internal revenue respondent docket no 23036-15l filed date rafael martinez pro_se laura j mullin for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavits and exhibits petitioner resided in cali- fornia when he filed his petition petitioner did not file a federal_income_tax return for or on the basis of third-party information reports the irs prepared for each year a substitute for return that met the requirements of sec_6020 petitioner filed delinquent federal_income_tax returns for and but did not pay the tax shown as due the irs subsequently assessed the tax for all years plus applicable additions to tax under sec_6651 and and a on date in an effort to collect these unpaid liabilities the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date respondent received from petitioner a form request for a collection_due_process or equivalent_hearing in his request petitioner stated my income is very low and i don’t have enough personal belongings or money to afford to pay the assessed liabilities he sought a collection alternative in the form of an offer-in-compromise oic he did not indicate an intention to challenge his underlying tax_liability for any of the years in question immediately after receiving petitioner’s case a settlement officer so from the irs appeals_office reviewed his administrative file and confirmed that the tax_liabilities in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alterna- tive he had to provide her before the hearing a completed form 433-a col- lection information statement for wage earners and self-employed individuals sec_6751 provides that n o penalty under this title shall be as- sessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the so was not required to verify that the additions to tax assessed against petitioner under sec_6651 and sec_6654 had been approved by a supervisor a completed form_656 offer_in_compromise a signed tax_return for the tax_year and proof of estimated_tax payments the so emphasized in her letter that she could not consider a collection alternative unless petitioner sup- plied the completed forms and information to her petitioner provided none of the requested documentation before the cdp hearing the so consulted transcripts of his account which showed that he had not filed a return for the tax_year petitioner participated in the cdp hearing as scheduled the so reiterated that she could not consider a collection alternative without the documentation she had requested petitioner did not raise during the hearing any challenge to his underlying tax_liabilities for the years in question because petitioner failed to submit the required financial information the so determined that he was not eligible for a collection alternative the so ac- cordingly closed the case and on date issued a notice of determi- nation concerning collection action sustaining the nftl filing on date petitioner timely petitioned this court for review in his petition he stated i request installment_agreement because i only receive social_security i can pay dollar_figure per month or take out from the social_security every month on date respondent filed a motion for summary_judgment to which we directed petitioner to respond our order informed him that if he dis- agreed with any facts stated in the irs motion he should point out those factual issues we also informed petitioner that failure to respond to our order would be grounds for granting respondent’s motion and entering judgment against him petitioner did not respond to this court’s order and has not otherwise responded to the irs motion for summary_judgment discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid cost- ly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case where as here there is no challenge to the amounts of a tax- payer’s underlying tax_liabilities the court reviews the irs determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 3petitioner did not challenge his underlying tax_liabilities during the cdp hearing or in his petition to this court he is thus precluded from challenging those liabilities here see rule b any issue not raised in the assign- ments of error shall be deemed to be conceded 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs c analysis the only question is whether the irs properly sustained an nftl filing to collect petitioner’s unpaid tax_liabilities we review the record to determine whether the so properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues pe- titioner raised and considered whether any proposed collection action bal- ances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 as to the first point this court has authority to review an so’s satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 however petitioner did not allege in his petition that the so failed to satisfy the verification requirement that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded triola v commissioner tcmemo_2014_166 108_tcm_185 dinino v commissioner tcmemo_2009_284 in any event even if petitioner had properly preserved this issue he has set forth no facts suggesting that any of the assessments was improper at his cdp hearing petitioner was entitled to make offers of collection al- ternatives such as an oic or an installment_agreement see sec_6330 and this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all rele- vant information requested by the appeals officer including financial statements for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs on his form petitioner expressed interest in an oic and stated i am capable to pay to i r s from dollar_figure up dollar_figure monthly before the cdp hearing the so asked him to submit among other things a completed form 433-a and a completed form_656 to enable her to consider collection alternatives petitioner neglected to submit the documentation required for consideration of an offer the so provided petitioner ample time to submit the required documenta- tion cf szekely v commissioner tcmemo_2013_227 106_tcm_375 in her response to petitioner’s request for a cdp hearing the so asked petitioner to provide these documents by date petitioner failed to supply any documentation by that date or during the ensuing week before the hearing on date the so waited another five days before closing the case on au- gust petitioner could have asked the so to afford him additional time to submit the documents but he made no such request and offered no excuse for neglecting to supply the information we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain the proposed collection action where the taxpayer has failed after being given sufficient opportunities to supply the so with the required forms and supporting financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 we have like- wise held that it is not an abuse_of_discretion for an appeals officer to reject a col- lection alternative where the taxpayer is not in compliance with his current tax obligations as petitioner was not for hi sec_2014 tax_year see hull v commission- er tcmemo_2015_86 109_tcm_1438 internal revenue man- ual pt date we will accordingly grant summary judg- ment for respondent and affirm the proposed collection action as to all tax years we note that petitioner is free to submit to the irs at any time for its considera- tion and possible acceptance an oic on form_656 supported by the necessary fi- nancial information to reflect the foregoing an appropriate order and decision will be entered
